Bv the Court.
Both counts are common counts in contract, the one upon an account annexed, and the other for money had and received. The words in the writ, “ with count in tort,” no such count having been filed, are mere surplusage. The submission to arbitration by rule of court was a waiver of all defects in the pleadings. The appeal is frivolous. But the plaintiff’s motion for double costs cannot be granted, because the statute upon that subject is limited to exceptions, and does not extend to appeals. Gen. Sts. c. 112, § 13. Delaney v. Towns, 1 Allen, 407. Judgment affirmed.